DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 12/02/2020.  The applicant(s) amended claims 1, 7, and 13 and canceled claims 6, 12, and 18.

Response to Arguments
Applicant's arguments with respect to claims 1, 7, and 13 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Regarding the independent claims, the Applicant argues, “It seems that at least Gorur Sheshagiri fails to disclose “performing a preset operation in a preset augmented reality sub-environment scenario according to a formatted fixed operation instruction input by the user and displaying an augmented reality processing result” of amended claim 1.” (Remarks: pg. 8) The Examiner respectfully disagrees.
Considering the prior art as a whole, Fallon teaches performing a preset operation in a preset augmented reality sub-environment scenario according to a formatted fixed operation instruction input by the user and displaying an augmented reality processing result (par. 0038; ‘In accordance with various embodiments, the user can control the state of the environment using spoken commands or other such inputs, and the graphical presentation of the control element can indicate the state of the environment (e.g., whether the environment is paused, playing, etc.)’). Fallon teaches controlling the state of the environment according to spoken commands, which reads on the claimed feature.

Regarding the independent claims, the Applicant argues, “In addition, what Gorur Sheshagiri discusses is how to insert virtual content into the extended reality environment at the placement position determined based on the determined positions In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
Claim(s) 1-3, 7-9, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon (US 20180004481 A1) in view of Gorur Sheshagiri et al. (US 20190026936 A1).

Regarding claims 1, 7, and 13, Fallon teaches:
“A method based on speech and augmented reality environment interaction” (par. 0013; ‘In particular, various embodiments provide for controlling, managing, and/or otherwise interacting with mixed (e.g., virtual /augmented) reality content in response to input from a user, including voice inputs, device inputs, among other such inputs, in a mixed reality environment.’), wherein the method comprises the following steps:

“performing a corresponding augmented reality control operation for augmented reality information in an augmented reality sub-environment scenario according to the operation instruction, and displaying an augmented reality processing result, wherein the performing the corresponding augmented reality control operation comprises performing a preset operation (‘control the state of the environment’) in a preset augmented reality sub-environment scenario according to a formatted fixed operation instruction input (‘spoken command’) by the user” (par. 0024; ‘In response to a user command (e.g., voice command) the user can cause one or more of the environments to be presented. In such an approach, the user may cause a view of one or more of an augmented environment or a virtual environment, and may switch between such environments. It should be further noted that any one of a number of voice commands can be used to interact with the content, the mixed environment, and/or users in the mixed environment.’; par. 0034; ‘For example, a user can make a request to "go to three minutes, forty-two seconds." Content corresponding to the request can be displayed and a tracking element 304 or other graphical element can be positioned at a current play position on the progress bar. As shown in FIG. 3A, the tracking element provides a 
“the augmented reality environment comprises: a preset augmented reality sub-environment scenario (theme); or an augmented reality sub-environment scenario obtained by performing feature analysis for a reality scenario captured by the camera” (par. 0021; ‘In various embodiments, the content can be associated with a theme. Themes can include, for example, an educational theme where users can explore and interact with educational content and collaborate with other users, an exploration theme where users can explore various places both fictional and nonfictional, an interactive them where users can interact, an office theme where users can perform work-based actions, a combination of themes, among other such themes.’);
“if the camera does not capture a specific object, entering a default augmented reality sub-environment scenario and waiting for the user's operation instruction” (par. 0051; ‘The device can analyze 614 the captured images to attempt to locate features of the environment, where those features in some embodiments include at least wall fixtures, furniture, objects, etc.’ Attempting to locate objects implies that objects may or may not be captured, which reads on the claim limitations.; par. 0054; ‘As such, as the user's field of view changes, due to movement of the device, voice instructions, etc., the display of the reference element is updated accordingly.’).

“if a current scenario is a preset augmented reality sub-environment scenario, guiding the user to input a preset speech operation instruction.”
Gorur Sheshagiri teaches:
“if a current scenario is a preset augmented reality sub-environment scenario, guiding the user to input a preset speech operation instruction” (par. 0022; ‘For example, the extended reality environment may include an augmented reality environment that corresponds to a meeting attended by multiple, geographically dispersed colleagues of the user, and the virtual assistant can prompt the user to make spoken queries to the mobile device requesting that the virtual assistant record the meeting for subsequent review.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fallon’s methods for managing and controlling augmented reality content by incorporating Gorur Sheshagiri’s virtual assistant and augmented reality environment in order to guide a user to input a preset speech operation instruction. The combination provides a virtual assistant that exploits the potential of extended reality environments, such as virtual reality environments, augmented reality environments, and augmented virtuality environments. (Gorur Sheshagiri: par. 0017)

Regarding claims 2 (dep. on claim 1), 8 (dep. on claim 7), and 14 (dep. on claim 13), the combination of Fallon in view of Gorur Sheshagiri further teaches:
“activating speech monitoring service to monitor the user's speech data” (F: par. 0029; ‘The speech processing service 220 may include an automatic speech 
“performing speech recognition for the speech data to obtain a recognized text corresponding to the speech data” (F: par. 0029; ‘user-understandable communications’);
“performing semantic analysis for the recognized text to obtain an operation instruction corresponding to the recognized text” (F: par. 0029; ‘a natural language understanding (NLU) module 228 that performs natural language understanding on transcriptions generated by the ASR module 222, a context interpreter 224 that applies contextual rules to current NLU results based on prior interpretations and dialog acts,’ See also par. 0033).


Regarding claims 3 (dep. on claim 2), 9 (dep. on claim 8), and 15 (dep. on claim 14), the combination of Fallon in view of Gorur Sheshagiri further teaches:
“performing precise matching for the recognized text in the preset operation instruction and looking up the corresponding operation instruction; and/or, performing .

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of Gorur Sheshagiri, further in view of Ni et al. (US 20180096681 A1).
Regarding claims 4 (dep. on claim 3), 10 (dep. on claim 9), and 16 (dep. on claim 15), Fallon further teaches generating a keyword.
However, Fallon and Gorur Sheshagiri do not expressly teach matching at least two operation instructions, as in “wherein when the keyword is successfully matched with at least two operation instructions, obtaining the corresponding operation instruction according to the user's further selection.”
Ni teaches:
“wherein when the keyword is successfully matched with at least two operation instructions, obtaining the corresponding operation instruction according to the user's further selection” (par. 0055; ‘In some implementations, when the user issues voice command 422, the voice-based trigger 424 that is most similar to voice command 422 (i.e., has the greatest similarity measure) may be selected without further consideration.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the keyword matching taught by Fallon in view of Gorur 

Conclusion
Other pertinent prior art are cited in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/           Examiner, Art Unit 2658